DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-5 in the reply filed on March 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 6 has been canceled.

Specification
The disclosure is objected to because of the following informalities: On paragraph 18, line 4, the phrase “filer 346” should be “filter 346.”   
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “322” in paragraph 15; reference characters “360,” “362” and “363” at least in paragraph 18 cannot be found in the figures.  
It is additionally noted that reference character 356 has been used to describe the second end of the second pillar 356 (see paragraph 16), however it is not clear from the drawings as to what reference character 356 is pointing to.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claim 2 recites the limitation, “a first pillar is integral said second end” “a second pillar is integral the first pillar”.  It appears that these limitations should recite, “a first pillar is integral with said second end” and “a second pillar is integral with said first pillar.”  
Claim 3 recites the limitation, “wherein then exterior diameter.”  It appears that this should state, “wherein the exterior diameter.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation, “the exterior diameter” on line 7 of the claim.  This limitation lacks proper antecedent basis.  The limitation is not clear as to which diameter is being referred.  This rejection can be overcome by amending the limitation to recite, “an exterior diameter.”
Claim 3 recites the limitation, “the inner diameter.”  This limitation lacks proper antecedent basis.  The limitation is not clear as to which diameter is being referred.  This rejection can be overcome by amending the limitation to recite, “an inner diameter.” 
Claims 4-5 are rejected based on their dependence to a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Propp (US 20040206302) in view of Denisart (US 20090211458) and Lehrer (US 5567461).
Regarding claim 1, Propp discloses a flavor applicator (see figure 7) that comprises a housing (see figure 1, item 10, 12), an internal reservoir (see figure 7, item 36), a stop plate (figure 7, item 44; paragraph 29), a filter (figure 7, item 38; “cloth”; paragraph 29) and a seal (figure 2, item 26; paragraph 30).  Further regarding “a filter” it is noted that since Propp discloses that a cloth can absorb and thus release a liquid, a cloth is seen to read on a filter, especially as the claim does not limit what the filter is intended to filter.  A sponge can also read on a filter.  In any case, it is further noted that Denisart evidences that cloth (i.e. cotton, gauze, woven material) or sponge can be construed to be a filtering layer (see paragraph 36). Lehrer also evidences that cloth can also be a filtering material (see column 4, lines 35-38), thus making it obvious that Propp teaches a filter material.
Regarding claim 2, Propp teaches a flavor applicator wherein the housing has a first end (see figure 2, near item 28) a second end (see figure 2, near item 24) and an opening coplanar with the first end.  Propp further teaches a first pillar (see figure 2, item 22) integral with said second end of the housing and extends through the housing toward the first end of the housing.  There is a second pillar (see figure 2, the vertical portion extending from shoulder 30 and analogous to item 28) integral with the first pillar and extends towards the first end of the housing.  The exterior diameter of the second 
Regarding claim 3, the exterior diameter of the first pillar (see at figure 2, item 22) is seen to be smaller than the inner diameter of the housing forming a reservoir (figure 7, item 36) between the inner wall of the housing and the first pillar.
Regarding claim 4, there is a flavoring stored in the reservoir (see figure 7, item 36; paragraph 7, 11, 25, “frosting substance”).
Regarding claim 5, it is noted that Propp teaches that the filter can store a flavoring such as lime juice or margarita mix (see paragraph 26).  As such, it would have been obvious to one having ordinary skill in the art, that the sponge can be returned to the housing and the lid closed so that the sealed housing contains a filter comprising a flavoring stored therein. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 2 above, which relies on Propp (US 20040206302) as the primary reference, and in further view of Lancette (US 3450096).
Further regarding claim 5, while the combination applied above teaches that it would have been obvious to provide some form of flavoring in Propp’s porous filtering material, it is noted that Lancette has been further relied on to teach a flavored sponge, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792